Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Argument and Amendment
The response filed on 3/22/21 has been entered. 

Applicant’s arguments filed 3/22/21 have been fully considered but they are not deemed to be persuasive.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
			
Claims 1, 4-13, 15-24 are pending in this office action.  Claims 1-13 and 16-23 are under examination in this office action.  Claims15 and 24 is withdrawn based on the restriction requirement and the election of group I. 
		
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(s) 1, 4-12, 16-23 are and stand rejected under 35 U.S.C. 102(a)(2) as being anticipated by Checcone et al. (US  2016/0000797) for the reasons already made of record and as evidenced by Medkoo and BOC. 2010; 2017 clinical trial)
With regards to instant claim 1 Checcone teaches a long acting drug delivery of an intravaginal device (i.e., a ring, as required by instant claims 6 and 17see 0009) suitable for sustained release (see 0070) and may be suitable for immediate release, controlled release (see 0208, as required by instant claim 7-11 and 18-22).  Checcone also teaches that the antiviral agent (i.e., Pritelivir or a salt of pritelivir) maybe in the amount ranging from 50 mg (see 0223, as required by instant claim 12 and 23) for the administration of Pritelivir (see 0010).   With regards to instant claims 4 and 5 Checcone teaches the device comprises a biostable and a biocompatible polymer such as polyurethane and silicone elastomer (as required by instant claims 4-5 and 16 see 0182 and 0197).  As evidenced by BOC and MedKoo  pritelvivir is anticipated is in its free base. Thus claims 1, 4-12 and 16-23 are anticipated.
 Applicant argues that the rejection is moot based on the amendment to the claim.
In response, applicant’s argument is found not persuasive because the amendment did not overcome. Note that the claim 1 is in the alternative, thus requiring only one of pritelivir as the mesylate salt, free base or mixture thereof.

Maintained Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13 and 16-23 stand and are rejected under 35 U.S.C. 103 as being unpatentable over Checcone et al. (US 2016/0000797) in view of Schwab et al. (US 2014/0221433).
With regards to instant claim 1 Checcone teaches a long acting drug delivery of an intravaginal device (i.e., a ring, as required by instant claims 6 and 17see 
However Checcone fails to teach that the Pritelivir is a mesylate salt or a free base.
Schwab et al. teaches antiviral compounds for the treatment of viral infections such as herpes (see claim 14) wherein the compound is N-[5-(amino-sulfonyl)-4-methyl-1,3-thiazol- 2-yl] -N-methyl-2- [4-(2-pyridinyl)phenyl] acetamide (see col. 21, lines 52+ and Example 38) wherein the compound is a mesylate salt (see 0009).
Therefore one of ordinary skill in the art would have been motivated to add incorporate the mesylate salt in the teaching of Cecchone with a reasonable expectation of success because  both teach the use for the treatment of infectious disease such as herpes and simplex virus infection. 
 Applicant argues that Checcone fails to teach a mesylate salt of pritelivir, Shwab fails to teach administering the mesylate in an intravaginal device i.e., ring, and 
In response, Applicant argument is found not persuasive because Checcone teaches intravaginal device that comprises pritelivir. Yes, nonetheless in the claims (see claims 8-9) Checcone specifically teaches  intravaginal ring and the first antiviral agent wherein the antiviral is from a selected few in a selected few antiviral agents. Because the claims are in the alternative one of ordinary skill in the art would have administered the free base which is anticipated by Checcone with a reasonable expectation of success and in the alternative substitute the free base taught by Checcone with that of Schwab with a reasonable expectation of success at the time the claimed invention was made.
 Applicant’s argument is found not persuasive. The rejection is maintained and modified based on the amendment to the claims.

Unexpected result: Accordingly Ex parte Gelles 22 USPQ 2d 1318 (at 1319):  held that "[t]he evidence relied upon also should be reasonably commensurate in scope with the subject matter claimed and illustrate the claimed subject matter "as a class" relative to the prior art subject matter." Also in order to show unexpected result’s three major points that should be considered: the unexpected result must truly be unexpected, it must be commensurate in scope (show a trend representing the scope), and lastly a direct comparison with the closest prior art of record should be provided.
 Here Applicant is stating that the matrix-type intravaginal ring 


Maintained Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 - 13 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1- 15 of U.S. Patent Application No. 16/464,189. Although the conflicting claims are not identical, they are not patentably distinct from each other.  The reasons are as follows:
       Both sets of claims refer to a pharmaceutical composition comprising Pritelivir or its mesylate salt. That is used in the treatment of herpes.
The copending application fails to teach having the composition in a device.  Nonetheless  it would have been obvious to one of ordinary skill to incorporate the copending claims in a device as  the copending specification teaches the use as a topical vaginal gel, thus it would have been obvious to one of ordinary skill in the art to have substituted the gel for an intravaginal ring with a reasonable expectation of success for the same purpose.
	In view of the foregoing, the copending application claims and the current application claims are obvious variations.
The rejection is maintained because in the copending claims recites a method of treating herpes virus and when the specification of the instant claim 

No claims are allowed.  



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY V GEMBEH whose telephone number is (571)272-8504.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIRLEY V GEMBEH/           Primary Examiner, Art Unit 1615                                                                                                                                                                                             4/22/2021